WIGGINTON, Judge.
Appellants, employer/carrier, appeal the deputy commissioner’s award of wage loss benefits to claimant Tyler. Substantial competent evidence supports the award and we affirm.
Also raised by appellants is a question concerning the deputy commissioner’s preliminary disposition of entitlement to an attorney’s fee. The deputy commissioner’s order declares that: “Claimant’s attorney is entitled to a fee which shall be determined at a later hearing.” Appellants, interpreting that statement as assessing against them liability for claimant’s attorney’s fee to be determined later, have pointed out that claimant at no time requested an attorney’s fee award and such an award is not due under the criteria enunciated in section 440.34, Florida Statutes. We do not interpret paragraph two as an assessment of attorney’s fees against appellants and disregard any implication to that effect.
AFFIRMED.
ROBERT P. SMITH, Jr. and BOOTH, JJ., concur.